
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 326
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2009
			 Received; read twice and referred to the
			 Committee on Indian
			 Affairs
		
		AN ACT
		To direct the Secretary of the Interior to
		  take lands in Yuma County, Arizona, into trust as part of the reservation of
		  the Cocopah Tribe of Arizona, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cocopah Lands
			 Act.
		2.FindingsCongress finds the following:
			(1)The reservation of
			 the Cocopah Tribe of Arizona is located in Yuma County, Arizona.
			(2)That reservation
			 was created by an Executive order signed by President Woodrow Wilson in
			 1917.
			(3)The Tribe’s land holdings are located
			 within 3 noncontiguous reservations comprising a total of approximately 6,226.3
			 acres of trust land.
			(4)The Tribe
			 purchased the additional lands to provide infrastructure to housing areas,
			 water, and economic development to tribal members.
			(5)The current trust
			 land base of the reservation is insufficient to provide such needs.
			(6)The Tribe acquired
			 7 parcels of land contiguous to its present reservation lands in 1986, 1993,
			 1997, and 2005, and these parcels are currently classified as Tribal fee
			 lands under Federal law.
			(7)The acquired
			 parcels shall not be taken into trust for gaming purposes.
			(8)The best means of
			 solving the Tribe’s land and economic needs to its tribal members is to require
			 the Secretary to take lands in Yuma County, Arizona, that are acquired by the
			 Tribe into trust for the Tribe subject to the provisions of this Act.
			3.DefinitionsFor the purpose of this Act, the following
			 definitions apply:
			(1)TribeThe
			 term Tribe means the Cocopah Tribe of Arizona.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Lands to be taken
			 into trust
			(a)Lands To be
			 taken into trustIf the Tribe transfers title to the land
			 described in subsection (b) to the Secretary, the Secretary shall take that
			 land into trust for the benefit of the Tribe, if at the time of such transfer
			 there are no recognized environmental conditions or contamination related
			 concerns and no adverse legal claims to such land, including outstanding liens,
			 mortgages, or taxes owed.
			(b)Land
			 describedThe land referred to in subsection (a) is described as
			 follows:
				(1)Parcel 1 (Sibley
			 Purchase 1986)Lot 4 and the SW1/4 of the
			 NW1/4, of Sec. 1, T. 10 S., R. 25 W., of the Gila and Salt
			 River Base and Meridian, Yuma County, Arizona, except that portion of the
			 SW1/4 of the NW1/4, of said Sec. 1,
			 T. 10 S., R. 25 W., lying southeasterly of the north right-of-way line of the
			 Bureau of Reclamation levee.
				(2)Parcel 2 (Sibley
			 Purchase 1986)Lot 1 and the SE1/4 of the
			 NE1/4, of Sec. 2, T. 10 S., R. 25 W., of the Gila and Salt
			 River Base and Meridian, Yuma County, Arizona.
				(3)Parcel 3
			 (McDaniel Purchase 1993)That part of the E½
			 of the SE1/4, lying south of the East Main Bureau of
			 Reclamation Canal right of way in Sec. 30, T. 9 S., R. 23 W., of the Gila and
			 Salt River Base and Meridian, Yuma County, Arizona.
				(4)Parcel 4
			 (Holland Purchase 1997)That
			 portion of the NW1/4 of the NE1/4, of
			 Sec. 31, T. 16 S., R 22 E., of the San Bernardino Base and Meridian, Yuma
			 County, Arizona, lying north of the levee and Salinity Canal; except the north
			 220 feet.
				(5)Parcel 5 (Holland
			 Purchase 1997)An easement over the easterly 15 feet of the north
			 220 feet of that portion of the NW1/4 of the
			 NE1/4, of Sec. 31, T. 16 S., R. 22 E., of the San
			 Bernardino Base and Meridian, Yuma County, Arizona, lying north of the levee
			 and Salinity Canal for irrigation purposes.
				(6)Parcel 6 (Powers
			 Purchase 1997)Lots 21, 24, and 25, Sec. 29, and Lots 16 and 17
			 and the N½ of the SW1/4 of the
			 SE1/4, of Sec. 30, T. 16 S., R. 22 E., of the San
			 Bernardino Meridian, Yuma County, Arizona, according to the dependent resurvey
			 of the Bureau of Land Management, accepted December 9, 1960.
				(7)Parcel 7 (Speed
			 Way Purchase 2005)That portion of the W½ of
			 the SE1/4 of Sec. 30, T. 9 S., R. 23 W., of the Gila and
			 Salt River Base and Meridian, Yuma County, Arizona, lying south and east of the
			 East Main Canal; except the south 33 feet thereof; except one-third interest in
			 and to all mineral rights, as reserved in the deed recorded in Docket 1461,
			 page 600, records of Yuma County, Arizona.
				(c)Lands To be made
			 part of the reservationLand
			 taken into trust pursuant to subsection (a) shall be considered to be part of
			 the Tribe’s initial reservation.
			(d)Service
			 areaFor the purposes of the
			 delivery of Federal services to enrolled members of the Tribe, the Tribe’s
			 service area shall be Yuma County, Arizona.
			(e)Gaming
			 prohibitedLand taken into trust for the benefit of the Tribe
			 under this Act shall not be used for gaming under the Indian Gaming Regulatory
			 Act.
			
	
		
			Passed the House of
			 Representatives March 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
